Citation Nr: 9927869	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  95-02 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability, secondary to service-connected disability.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus, with Morton's neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  His awards and decorations include the Purple 
Heart Medal.

This appeal arises from the veteran's November 1994 notice of 
disagreement (NOD), and July 1995 substantive appeal.  

In the course of this appeal the veteran raised claims for 
compensation benefits under 38 U.S.C.A. § 1151.  These have 
been adjudicated in his favor.  Originally, the RO determined 
that a claim for an earlier effective date was in appellate 
status under Holland v. Brown, 9 Vet. App. 324 (1996).  
Subsequently, the RO notified the veteran that Holland was 
overturned by the United States Court of Appeals for the 
Federal Circuit (See Grantham v. Brown, 114 F.3d 1156 (1997); 
Barrera v. Gober, 122 F.3d 1030 (1997)) and that therefore, 
the veteran was provided an opportunity to file a notice of 
disagreement with the effective date awarded.  The 
communication from the veteran following this notice does not 
include language that can be deemed to disagree with the 
effective date assigned and to express a desire to seek 
appellate review.  38 C.F.R. §§  20.200, 20.202 (1998).  
Following this, in any event the RO revisited the question of 
the effective date and granted an effective date all the way 
back to the date of the original claim in 1986.  No 
disagreement has been expressed with that determination. 

The Board further notes that, while the veteran initially 
disagreed with the rating assigned for the bilateral 
vestibular damage, the RO thereafter assigned a 30 percent 
evaluation.  This is the maximum schedular rating (Diagnostic 
code 6204), and thus the Board does not find that the appeal 
continues.  AB v. Brown, 6 Vet. App. 35 (1993).  The changes 
in 38 C.F.R. § 4.85 have not affected code 6204.  The RO also 
granted an effective date of the award back to 1986, the date 
of claim.

The issues of service connection for bilateral knee 
disability secondary to service-connected pes planus, and 
increased evaluation for bilateral pes planus, with Morton's 
neuroma, are the subjects of a remand contained herein.


FINDINGS OF FACT

1.  The veteran was service connected for bilateral flat feet 
in November 1977; he subsequently developed Morton's neuroma, 
left foot, which was made part and parcel of his flat foot 
disorder in 1985. 

2.  Post-service the veteran developed degenerative joint 
disease of the knees.

3.  A private physician, in a statement dated February 1, 
1995, opined that the flat foot condition would aggravate and 
lead to degenerative arthritis conditions in the hip and 
knee. 

4.  A VA physician, in January 1997 opined that he did not 
believe that flat feet can cause arthritis of the knee 
joints.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for service 
connection for bilateral knee disability, secondary to 
service-connected disability.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(1998).  "Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)."  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A claim 
for secondary service connection must be well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); see Proscelle 
v. Derwinski, 2 Vet. App. 629, 633 (1992), and thus supported 
by medical nexus evidence, see Velez v. West, 11 Vet. App. 
148, 158 (1998); Caluza v. Brown, 7 Vet. App. 498. 506 
(1995), aff'd, 78 F. 3d. 604 (Fed. Cir. 1996).

In this instance, the veteran is service-connected for 
bilateral pes planus with Morton's neuroma.  He does have 
verified degenerative changes in both knees, and he has 
submitted a medical opinion that that flat feet aggravate and 
lead to arthritis of the knees.  The elements for a well-
grounded claim include a medical diagnosis of a current 
disability and medical evidence of a nexus between a service-
connected disability and the current disability.  The Board 
notes that considerations for a well-grounded claim for 
compensation benefits under secondary service connection are 
essentially the same as a claim for direct service 
connection, except that the second element, medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury is not required, as the 
key element in secondary service connection is establishment 
of a relationship to a service-connected disability, and not 
a direct relationship to service.


REMAND

Bilateral Knee Disability, Secondary Service Connection

As noted above, the current record contains two conflicting 
medical opinions as to the origins of arthritis in the 
veteran's knees.  The VA opinion that there was no 
relationship between the pes planus and the arthritis of the 
knees, while clear, is without supporting rational.  The 
private opinion, while containing some rational, is less than 
a model of clarity as to the probability of and nature of the 
relationship between the service connected and nonservice 
connected disorders.   Moreover, the private medical report 
does not include an opinion as to the degree of disability 
existing prior to the aggravation or the quantum of 
additional disability attributable to the reported 
aggravation.  The Board concludes that further medical 
clarification of the record is required.


Pes Planus, Morton's Neuroma Increased Rating

By rating action in November 1979, service connection was 
established for bilateral pes planus, rated 10 percent, 
Diagnostic Code 5276.

VA records in 1983 note excision of Morton's neuroma, left 
foot.  Examination in October 1985 noted two previous 
excisions of Morton's neuroma, with recurrence.  There were 
well-healed scars between the 3rd and 4th toes, tenderness 
over the 3rd web space distally and also over the 3rd and 4th 
metatarsal heads.  Neurologic evaluation referred to Morton's 
neuroma, left foot.  Tandem gait was normal, and rhythmic 
gait with narrow base and good balance was noted.  The 
veteran complained of left foot pain when he walked.  He had 
normal muscle tone and motor testing was 5/5.  Random 
alternating movement was normal and Romberg was negative.  By 
rating action in December 1985, a 30 percent evaluation was 
assigned for pes planus with Morton's neuroma, Diagnostic 
Codes 5276-5279.  Rating memorandum was to the effect that 
Morton's neuroma was shown to be the result of the service-
connected pes planus, and "elevation to the next higher 
evaluation is in order."  

It is not clear to the Board just what authority required the 
RO to "elevate" to the next higher rating in 1985 under 
Diagnostic Code 5276, as opposed to assigning a separate 
rating for pes planus under Code 5276 and for Morton's 
neuroma under Code 5279.  The schedule for rating acquired 
flatfoot provides that severe flatfoot, bilateral, warrants a 
30 percent evaluation, and pronounced, a 50 percent rating.  
Moderate disability is assigned a 10 percent rating.  The 
rating schedule provides that Morton's neuroma, unilateral or 
bilateral, warrants a maximum 10 percent evaluation.  Under 
38 C.F.R. § 3.310(a), where secondary service connection is 
awarded, the secondary condition "will be considered a part 
of the original condition."   If this is the authority for 
the "elevation" applied in the rating action in 1985, the 
RO should clarify that fact.  The Board further notes that 
the rating action did not refer to an increase in disability 
of the pes planus, and thus did not otherwise provide a basis 
for the 30 percent evaluation under Code 5276 that the Board 
can discern.  Because the basis for the current award of the 
combined rating for the pes planus and Morton's neuroma is so 
clearly intertwined with what criteria are for consideration 
in the claim for increase, the Board finds that clarification 
of the currently assigned rating is required prior to 
adjudication of this claim.  The Board notes that service 
connection for the Morton's neuroma is protected, but the 30 
percent evaluation for the pes planus with Morton's neuroma 
is not.  38 C.F.R. §§ 3.951, 3.957 (1998).  The Board 
respectfully urges that the claimant discuss with his 
representative the continuation of the appeal as to this 
issue in light of all the implications of the above 
discussion, as one possible outcome would be that separate 
ratings for pes planus and Morton's neuroma could result in a 
reduced combined disability evaluation.  

The Board notes an April 1988 request from the veteran for an 
increased evaluation for his service-connected pes planus, 
and cannot find a response from the RO to that request.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  In order to fulfill its statutory 
duty to assist the veteran and adequately develop his claim, 
the Board believes that further development, as specified 
below, is required.  See 38 U.S.C.A. § 5107(a).  Accordingly, 
the case is remanded to the RO for the following actions:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  The appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

2.  The RO should contact S. L. Ginex, D. 
P. M., if possible, in regard to his 
February 1, 1995 statement, and request 
that he provide, with the veteran's 
approval, a copy of all records of 
treatment for the veteran.  He should 
also be asked to provide a complete 
rationale for his February 1995 opinion, 
to include any supporting medical 
documentation/literature.  He should be 
specifically asked to provide an opinion 
as to the degree of disability of the 
knees existing prior to the claimed 
aggravation of the disability caused by 
the service connected pes planus, and he 
should provide an opinion as to the 
quantum of additional disability, over 
and above that due to the underlying 
arthritic condition of the knee and any 
nature progress of that condition, caused 
by the service connected pes planus.  If 
the quantum of additional disability can 
not be determined without resort to 
speculation, the provider should so 
indicate.  The claimant is advised that 
if it is not feasible to contact this 
provider, or the provider can not 
articulate an opinion as requested, the 
burden will remain on the claimant to 
come forward with this evidence.

3.  The RO should contact T. Ghavamian, 
M. D., if possible, in regard to his 
January 13, 1997 opinion.  He is to be 
provided an opportunity to review the 
claims folders, to include the opinion by 
S. L. Ginex, D. P. M..  Thereafter he 
should provide a complete rationale for 
his 1997 opinion, to include any 
supporting medical documentation and or 
literature.  If the same VA physician is 
not available, the RO is respectfully 
requested to secure an opinion on this 
question from an appropriate VA 
physician, and that physician must be 
provided an opportunity to review the 
record in this case to form a background.  

4.  Assuming the claimant continues the 
appeal with respect to the rating 
assigned for pes planus and Morton's 
neuroma, the RO should articulate, if 
feasible, the authority for the 1985 
conclusion that the grant of secondary 
service connection for Morton's neuroma 
warranted elevation of the disability 
award to the next higher evaluation under 
Code 5276 for pes planus, rather than the 
award of separate ratings under Codes 
5276 and 5279.  If the RO can not provide 
authority for the rating action, the RO 
should review the rating scheme to 
determine whether a separate evaluation 
was in order for Morton's neuroma, the 
effective date of same, and the 
evaluation of the pes planus in 1985, 
separate and apart from the Morton's 
neuroma.  The RO should also make a 
determination as to whether the veteran 
has had a claim for an increased rating 
for pes planus open from April 1988.  

5.  If the RO determines that additional 
medical development is required with 
respect to the increased rating claim, 
and assuming the appeal continues with 
regard to that claim, the veteran should 
be provided an examination by an 
appropriate specialist to determine the 
extent and status of his service-
connected bilateral pes planus.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, such as tenderness of the 
plantar surfaces of the feet, 
displacement, spasm of the tendo achillis 
on manipulation, characteristic 
callosities, and evidence of marked 
deformity, if any.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  If any development is 
incomplete, including if any requested examination does not 
include all test reports, special studies or opinions 
requested, appropriate corrective action is to be 
implemented.  See Stegall v. West,  11 Vet. App. 268 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


